This cause reaches us on appeal from an award of the full Industrial Board of Indiana made pursuant to § 40-2220, Burns' 1933, the same being § 20 of the Indiana Workman's Occupational Diseases Act. *Page 68 
As against the action of the Board, awarding compensation to appellee for disability resulting from an occupational disease, appellant asserts error as follows:
"1. The findings and award of the Industrial Board of Indiana are contrary to law.
"2. The Industrial Board of Indiana erred in refusing the offer of the defendant to prove that the alleged Occupational Disease for which the plaintiff was awarded compensation was not incidental to the character of the business of the defendant and did not have its origin in a risk connected with the employment and that the same had no direct causal connection and was not a result of any exposure occasioned by the nature of the employment."
Appellant's second assignment may be disposed of by the observation that the record makes it apparent that appellant's offers to prove, though made at the original hearing, were 1.  not renewed at the hearing before the full board. No question, therefore, is presented here. Hayes v. JosephE. Seagram  Co. (1944), 222 Ind. 130, 52 N.E.2d 356.
The first assignment requires us to examine the evidence, by which it appears that appellee was in the employ of appellant on the 13th day of March, 1943, at an average weekly wage of $48.88, having begun work for appellant on November 8, 1940, as a race grinder and being transferred 5 1/2 months later to a job as bore grinder. The bore grinding machine operated by appellee was 5 1/2 feet high and in the manipulation thereof appellee, who is 5 feet 11 inches in height, placed the bearing to be ground in the machine, pushed a lever on the left side thereof and held same in position until the grinding process was completed. Appellee performed from 55 to 65 of these operations each hour for periods varying from 8 to 12 hours per day from April 20, 1941, until March 12, 1943. During his operation of the *Page 69 
machine appellee, because of his height, was compelled to stoop slightly in order to look into the machine, remaining in this position almost constantly during his day's work, turning his head to the right, then to the left. In February, 1943, appellee visited a physician to obtain relief from what he described as a tightness in the muscles of the neck and was informed that he had an "occupational neurosis — different from neuritis." Shortly thereafter appellee's muscles tightened further, pulling his head around toward his right shoulder. His condition was then diagnosed as spastica torticollis, commonly known as wryneck. Appellee's disability resulting from this condition began March 20, 1943, and continued until October 11, 1943, when he recovered and began work for the same employer on a different type of machine where he still is employed.
The only medical testimony in the record is that of appellee's physician who, though testifying that in his opinion appellee's condition was caused by his work, described it as a "neurosis."
Neurosis has been defined as: "A functional nervous disorder without demonstrable physical lesion." Webster's New International Dictionary, 2d Ed. 1942; and as: "A change in the nervous system of the individual that produces symptoms, but in which on examination of the nerve organs after death, at an autopsy for instance, no physical symptoms could be found." 45 C.J. 1930; Star Publishing Co. v. Jackson (1944),115 Ind. App. 221, 58 N.E.2d 202.
The physician's further testimony in the instant case coincides with the opinions of other eminent medical authorities as expressed in books on the subject and as set out in the 2.  case of Star Publishing Co. v. Jackson, supra, p. 223, and in the further respect that a neurosis is an ailment to which the general *Page 70 
public is exposed outside the employment engaged in by the appellee and one which often is referred to a psychiatrist for alleviation, since it may arise out of worry, failure of the patient to adjust himself socially, overwork, any ordeal, or other causes which cannot be discovered by a physician, such as secret and hidden worry of the patient.
While in the instant case objective symptoms were present the evidence that they resulted from neurosis was positive and undisputed, appellee's physician further testifying that the services of a psychiatrist would have been good for appellee, had such services been available.
In the light of such testimony rationality can be strained to the breaking point without avail in the effort to sustain the proposition that appellee's disease was incidental to the 3.  character of the business in which he was employed.
While not denying that, under the rules governing the review of causes appealed from the Industrial Board, the evidence in the instant case, though conflicting, is sufficient to sustain a finding that there existed some causal connection between appellee's disease and the work performed by him we cannot hold it probative of a finding that appellee was suffering from an occupational disease as defined by Acts 1937, ch. 69, p. 334, § 6, § 40-2206, Burns' 1940 Replacement.
The Indiana Workmen's Occupational Disease Act is a humane enactment designed and intended for the protection of workmen who come within its provisions, which are and ought to be 4, 5.  liberally construed and applied, so as to extend that protection to the ultimate good of the greatest possible number of our workers; but the extent and limitation of its applicability also are fixed by those provisions and we *Page 71 
cannot, by judicial pronouncement, enlarge these beyond the very obvious intent of the legislature which was, not to provide general health insurance to the workman, but to compensate him for disability resulting only from a disease incidental to the character of the business in which he is employed and having its origin in a risk connected with the employment, and to exclude from the protection of the Act workmen suffering from diseases arising out of a hazard to which workmen would have been equally exposed outside their employment and independent of the relation of employer and employee.
Indulging all liberality we cannot perceive in the Act a legislative intent and purpose to extend its protection to those workmen who suffer, unfortunately, from outward 6.  manifestations and symptoms of many possible vagaries and aberrations of the human mind which, though having some causal connection with an employment, are, nevertheless, ills all human flesh is heir to; unless, in such cases, the causative inducing the mental condition be an intervening occupational disease, as defined by the Act, of which there is no evidence in the instant case.
Reversed.
Royse, J. Dissents with opinion in which Hamilton, J. Concurs.
NOTE. — Reported in 59 N.E.2d 899.